976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sceva J. KENDALL, Appellant,v.John FERREN, individually and as Judges of the D.C. Court ofAppeals, et al.
Nos. 92-7031, 92-7032.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1992.Rehearing and Rehearing En BancDenied Dec. 14, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motions for summary affirmance and appellants' cross-motions for summary reversal, it is


2
ORDERED that the motions for summary reversal be denied.   It is


3
FURTHER ORDERED that the motions for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum decisions and orders filed February 28, 1992.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.